Citation Nr: 1121110	
Decision Date: 05/31/11    Archive Date: 06/06/11

DOCKET NO.  05-17 393A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1971 to September 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision issued by the Department of Veterans Affairs' (VA) Regional Office (RO) in Nashville, Tennessee.

In a prior decision issued in January 2009, the Board originally denied the Veteran's claim.  The matter was subsequently appealed to the United States Court of Appeals for Veterans Claims (Court).  In December 2009, the Veteran and the Secretary (the parties), by counsel, filed a joint motion requesting the Court to vacate and remand the Board's January 2009 decision.  This motion was granted by the Court in a December 2009 Order.

In May 2010 the Board remanded the matter to the Appeals Management Center in Washington, DC, for additional development.  As that development has been completed, the claim has been returned to the Board for appellate review.

The appeal is again REMANDED to the RO via the AMC.  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this matter, another remand is required before the claim can be properly adjudicated.  The Board finds that a remand is required in order to afford the Veteran a VA examination.

Service connection may be granted for a disorder resulting from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  Service connection requires competent evidence showing: (1) the existence of a present disorder; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disorder and the disease or injury incurred or aggravated during active military service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

In regards to a current disorder, the threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  However, according to VA standards, impaired hearing must be of a certain level to be considered a disability.  For purposes of applying the laws administered by VA, hearing impairment will be considered a disability when the thresholds for any of the frequencies at 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the thresholds at three of these frequencies are 26 or greater; or, the speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).

Under 38 U.S.C.A. § 5103A(d) (West 2002), a VA medical examination is to be afforded the Veteran where such an examination "is necessary to make a decision on the claim."  A VA examination is "necessary" where the evidence, taking into consideration all information and lay or medical evidence: (1) contains competent evidence that the Veteran has a current disorder, or persistent or recurrent symptoms of disorder; and (2) indicates that the symptoms may be associated with the Veteran's active military, naval, or air service; and (3) does not contain sufficient medical evidence for VA to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4) (2010).

The evidence currently of record does not demonstrate that the Veteran has a current bilateral hearing loss disorder as defined under 38 C.F.R. § 3.385.  However, throughout his appeal, the Veteran has asserted that he has bilateral hearing loss.  Therefore, based on the Veteran's lay assertions, the Board finds that the Veteran must be provided a VA examination before his claim can be decided on the merits.


Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an appropriate VA audiological examination to ascertain the nature and etiology of his claimed bilateral hearing loss.  If an examination is scheduled, properly notify the Veteran of the examination by sending notice of the details of the examination to the Veteran at his correct address.  Send the notice with sufficient time in advance to allow the Veteran to attend the examination.

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.  

The examiner must express an opinion as to whether it is  at least as likely as not (50 percent probability or greater) that the Veteran's bilateral hearing loss is related to his active military service.

A complete rationale should be provided for any opinion or conclusion.  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion.

The examiner must consider the Veteran's lay statements regarding the incurrence of his bilateral hearing loss, in addition to considering the Veteran's lay statements regarding the continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The examiner must specifically state in the examination report that he has considered and addressed the Veteran's lay statements.

The examiner is also reminded of the decision in Hensley v. Brown, 5 Vet. App. 155 (1993), in which the Court held that, even though disabling hearing loss - that is, according to the requirements of 38 C.F.R. § 3.385 - may not have been demonstrated at separation, a Veteran may still establish service connection for a current hearing loss disability by showing he now satisfies the threshold minimum requirements of § 3.385 and by submitting evidence that his current disability is related to his active military service.  See also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

If the examiner determines that a decision cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed disorders, or whether the actual causes are due to multiple potential causes.  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.  Jones v. Shinseki, 23 Vet. App. 382 (2010).

The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND and to cooperate in the development of his case.  The consequences of failure to report for a VA examination without good cause may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2010).
2.  After the above action has been completed, readjudicate the Veteran's claim.  If the claim remains denied, issue to the Veteran and his representative a Supplemental Statement of the Case and afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



_________________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


